DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheide (DE 1927047, of record) and further in view of Tavazza (GB 2,138,367, of record) and Kajikawa (US 5,058,646, newly cited). 
As best depicted in Figure 1, Scheide is directed to a tire construction comprising a carcass 1 and a plurality of belt layers 7-10, wherein a widest width belt layer extends significantly beyond a tread width.  One having ordinary skill in the art at the time of the invention would have expected an end of belt layer 10 to satisfy the claimed spacing given the general order dimensions depicted in Figure 1 and the recognition that a maximum width of the tire would have been expected to be less than 1.5 times a tread width (and thus belt 10 necessarily has a width less than 1.5 times a tread width).
Additionally, a fair reading of Scheide suggests the inclusion of at least one carcass ply as is well known and conventional in the tire industry.
In such an instance, however, Scheide is silent with respect to the inclusion of a reinforcing rubber.  In any event, it is extremely well known and conventional to include reinforcing rubbers or sidewall inserts between carcass layers in order to provide running in an 
Lastly, regarding claim 1, an exemplary embodiment of Scheide includes cords running at 90 degrees with respect to a tire circumferential direction (radially oriented cords).  However, it is well known in the tire industry that the moniker “radial cords” encompasses cords having inclination angles as large as 30 degrees with respect to a purely radial direction, as shown for example by Kajikawa (Column 3, Lines 20-28).  One of ordinary skill in the art at the time of the invention would have found it obvious to incline the carcass cords of Scheide at angles in accordance to the claimed invention given the art recognition of what constitutes a “radial” carcass.  Alternatively, it is noted that the disclosure of radial cords is exemplary (Paragraphs 7 and 8)- one of ordinary skill in the art at the time of the invention would have found it obvious to use any known carcass cord arrangement, include those required by the claims, in the tire of Scheide (benefits of Scheide are equally applicable to carcass cords having low or high angles with respect to a tire radial direction).          
With respect to claim 2, Tavazza teaches the use of a “very soft material” having a preferred dynamic modulus (different than 100% modulus) less than 4 MPa (Page 9, Lines 10-15).  This disclosure suggests a wide variety of soft rubber compounds that encompasses the broad range of the claimed invention and Applicant has not provided a conclusive showing of 
Regarding claims 3 and 9, reinforcing rubber 10 has a maximum width between 3% and 6% of a tire maximum width (Page 15, Lines 24+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a reinforcing rubber having a width between 5 mm and 30 mm given common tire widths.  For example, a tire width of 200 mm corresponds with a maximum width in the reinforcing rubber between 6 mm and 12 mm and a tire width of 300 mm corresponds with a maximum width in the reinforcing rubber between 9 mm and 18 mm.        
With respect to claims 4 and 10, an inner end of reinforcing rubber 10 is radially inward of a maximum tire width position.  Additionally, limitations pertaining to a relationship with the rim fail to further define the structure of the claimed tire article (tire has the capability of being mounted on multiple rims).  Also, distance “c” is greater than 0% and less than 20% of a filler height, which itself is at least 15% of a tire section height (Page 15, Lines 10+).  
As to claims 5 and 11, a fair reading of Scheide suggests the inclusion of multiple carcass plies (common tire construction).  Tavazza (Page 2, Lines 3+) provides one example of the common carcass arrangement and teaches the placement of reinforcing rubber between any adjacent carcass plies (e.g. when 3 or 4 plies are present, said rubber would be positioned 
Regarding claim 15, belt layer 10 is described as a fabric insert comprising cords and such can be broadly viewed as including “fiber reinforcements” (Paragraph 9).  
4.	Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheide and Tavazza as applied in claims 1 and 11 above and further in view of Harikae (US 8,336,593, of record). 
As detailed above, Scheide in view of Tavazza is directed to a tire construction comprising a reinforcing rubber 10 having a small dynamic modulus, preferably less than 4 MPa.  In such an instance, though, Scheide and Tavazza are silent with respect to the rubber used in the carcass plies.  
In any event, rubber used in carcass plies commonly has a dynamic modulus that mimics that of the reinforcing rubber of Tavazza, as shown for example by Harikae (Column 3, Lines 59+).  Given that respective tire components are formed with rubber demonstrating the same mechanical property, it reasons that respective components would be formed with the identical rubber composition.  Absent a conclusive showing of unexpected results, one having ordinary skill in the art at the time of the invention would have found it obvious to form a tire of Scheide in view of Tavazza in accordance to the claimed invention.      	
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-6, 9-12, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is further noted that a rejection with Scheide was presented in the Non Final Rejection mailed on December 15, 2020 and Applicant failed to present any arguments.   
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 17, 2021